Citation Nr: 0016990	
Decision Date: 06/27/00    Archive Date: 07/05/00

DOCKET NO.  91-52 040	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii



THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.  

2.  Entitlement to a compensable disability evaluation for 
dermatitis.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel

INTRODUCTION

The veteran served on active military duty from September 
1969 to April 1972.  

In April 1992, the Board of Veterans' Appeals (Board) denied 
service connection for post-traumatic stress disorder (PTSD).  
The veteran appeal this denial to the United States Court of 
Veterans Appeals (subsequently redesignated as the United 
States Court of Appeals for Veterans Claims, effective 
March 1, 1999) (hereinafter, Court).  In October 1993, the 
Court granted a joint motion for remand.  Thereafter, in 
April 1994, the Board remanded this claim to the Honolulu, 
Hawaii, regional office for further evidentiary development.  
Following completion of the instructions set forth in the 
April 1994 remand, the RO, in March 2000, returned the 
veteran's case to the Board.  

The current appeal also arises from a May 1996 rating action.  
By that decision, the RO denied the veteran's claim of 
entitlement to a compensable disability rating for his 
service-connected skin disorder, defined at that time as 
tinea versicolor (but subsequently recharacterized as 
dermatitis).  

Further review of the claims folder indicates that, by a June 
1998 rating action, the RO denied the claim of entitlement to 
a disability evaluation greater than 30 percent for 
service-connected pes cavus.  In the same month, the RO 
notified the veteran of this decision.  In the following 
month, the veteran submitted a notice of disagreement with 
this decision.  Thereafter, in December 1999, the RO 
furnished the veteran and his representative with a statement 
of the case regarding this determination.  Significantly, 
however, the veteran failed to perfect an appeal of this 
denial by filing a timely substantive appeal.  Consequently, 
the June 1998 denial of a disability evaluation greater than 
30 percent for pes cavus is final.  See 38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 20.200, 20.202, 20.302(b) (1997); 
and 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1999).  

The representative's discussion of the veteran's pes cavus, 
in a March 2000 statement, may be construed as an increased 
rating claim for this service-connected disability.  This 
issue is not inextricably intertwined with the current appeal 
and is, therefore, referred to the RO for appropriate action.  

Additionally, in a December 1995 statement, the veteran's 
representative raised the issue of entitlement to service 
connection for substance abuse, claimed to be secondary to 
the veteran's PTSD.  Review of the claims folder indicates 
that the RO has not addressed this issue.  The claim is not 
inextricably intertwined with the current appeal and is, 
therefore, referred to the RO for appropriate action.  See 
VAOPGCPREC 2-97 (Jan. 16, 1997); VAOPGCPREC 2-98 (Feb. 10, 
1998); Libertine v. Brown, 9 Vet. App. 521, 523 (1996); and 
Barela v. West, 11 Vet. App. 280 (1998).  


FINDINGS OF FACT

1.  The veteran engaged in combat with enemy forces during 
his tour of duty in Vietnam.  

2.  The veteran has a clear post-service diagnosis of PTSD 
based upon his reported inservice stressors and his current 
symptomatology.

3.  The veteran's service-connected dermatitis is not 
manifested on an exposed surface or extensive area of his 
body.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the veteran, 
service connection for PTSD is warranted.  38 U.S.C.A. §§ 
1110, 1154(b), 5107(a) (West 1991); 38 C.F.R. §§ 3.102, 
3.303, 3.304(f) (1999).  

2.  A compensable rating for dermatitis is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.118, 
Diagnostic Code 7806 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection For PTSD

Initially, the Board finds that, in accordance with 
38 U.S.C.A. § 5107(a) (West 1991), and Murphy v. Derwinski, 1 
Vet. App. 78 (1990), the veteran has presented a well-
grounded claim.  That is, he has presented a claim that is 
plausible.  The evidence contain post-service medical 
diagnosis of PTSD, the veteran has been found to have engaged 
in combat with enemy forces during his tour of duty in 
Vietnam, and there is additional documentation relating the 
current diagnosis to the veteran's reported inservice events.  
This is sufficient to establish a well-grounded claim for 
service connection for PTSD.  Cohen v. Brown, 10 Vet. App. 
128, 137 (1997).

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303(a) (1999).  Regulations specific to PTSD 
provide that service connection for this disability requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304 (1999).  

The evidence of record in the present case indicates that the 
veteran has been diagnosed with PTSD since 1990.  In 
particular, at an October 1990 VA psychiatric evaluation, the 
examiner diagnosed PTSD based on the veteran's report of 
being subjected to enemy mortar and rocket attacks and of 
discovering his fellow serviceman's "butchered" body while 
he (the veteran) was assigned to a combat engineer unit in 
Vietnam.  Subsequently, in July 1994, the VA staff 
psychiatrist who had interviewed the veteran and diagnosed 
PTSD in October 1990 confirmed his prior conclusion that 
there was "a sufficient basis for a diagnosis of PTSD."  

Additionally, VA medical records dated from December 1990 to 
June 1993 reflect approximately monthly outpatient treatment 
for PTSD.  In September 1994, a VA social worker noted that 
the veteran had been assessed to have PTSD and that a high 
amount of guilt stemmed from an incident in Vietnam when the 
veteran was on guard duty and observed the body parts of a 
fellow serviceman (who also was on guard duty) in the 
latrine.  In a November 1994 report, the veteran reported to 
another social worker that his duties in Vietnam were 
"primarily to set up and purify water for combat troops and 
to dig latrines and set up camps for combat troops;" that, 
in completing these duties, he was exposed to enemy fire and 
witnessed others getting wounded or killed; and that his most 
traumatic occurred when he was stationed in Phan Rang (in 
Vietnam) in February 1972 and when (while on guard duty one 
night with a fellow serviceman) he discovered the mutilated 
body of this serviceman.  The social worker concluded that 
the veteran "appear[ed] . . . to be suffering from 
post-traumatic stress disorder related to his combat 
experience in Vietnam."  At a November 1994 VA PTSD 
examination, the veteran reiterated his previous discussions 
of his in-service observations of the fellow serviceman's 
mutilated body in Vietnam, and the examiner diagnosed PTSD.  

Between January and February 1996, the veteran was 
hospitalized for approximately one month.  On discharge, his 
Axis I diagnosis included PTSD, alcohol dependence in partial 
remission, and rule-out bipolar mood disorder.  Between May 
1996 and March 1997, the veteran received approximately 
monthly outpatient psychiatric treatment for PTSD and a 
bipolar disorder  

Although some medical records include psychiatric assessments 
other than PTSD (e.g., a bipolar disorder), there is no 
indication that the veteran has been found to have other 
psychiatric disabilities to the exclusion of PTSD.  
Therefore, the Board finds that the record establishes a 
diagnosis of PTSD.  Thus, the first requirement for a grant 
of service connection for PTSD has been met.  See 38 C.F.R. 
§ 3.304 (1999) (requiring medical evidence diagnosing PTSD in 
accordance with § 4.125(a)).  

Turning to the matter of whether credible evidence has been 
submitted to support the veteran's assertion of in-service 
stressors, the Board notes that the veteran has essentially 
described one event in particular that he felt was stressful.  
As is evident by a complete and thorough review of the 
veteran's relevant contention documents as well as the 
pertinent medical records, the veteran has consistently 
reported observing the mutilated body of a fellow serviceman.  
Specifically, the veteran has stated that he was stationed as 
a plumber in Long Binh, Vietnam with an engineering battalion 
of the 537th Personnel Service Command (PSC) from December 
1971 to April 1972; that in February 1972 he went to Phan 
Rang, Vietnam "to clear an area for the 101st Airborne unit 
and [to] set up water lines [for showers] and latrines with a 
combat engineering unit in Phan Rang;" and that, during that 
time, while working on guard duty one night with a fellow 
serviceman, he observed the mutilated body of this 
serviceman.  

According to the veteran's service personnel records, his 
military occupational specialty was that of a plumber.  In 
November 1971, the veteran was enroute to Vietnam.  Between 
December 1971 and April 1972, he worked as a plumber for the 
537th PSC.  In April 1972, he returned to the United States.  

Further review of the claims folder indicates that, in 
October 1994, the RO forwarded to the United States Army and 
Joint Services Environmental Support Group (ESG) (which was 
subsequently redesignated as the United States Armed Services 
Center for Research of Unit Records (USASCRUR)) copies of the 
veteran's service personnel records (including his DD 214) 
and his statement regarding his in-service stressors.  In the 
October 1994 letter, the RO asked the ESG to verify the 
veteran's claimed stressor, which allegedly occurred in Phan 
Rang, Vietnam in February 1972 (when he discovered the 
slashed body of a fellow serviceman).  In a May 1995 letter, 
the ESG responded that, although United States military 
records do not list any attacks in Bien Hoa, the base 
location of the 537th PSC, "for the dates provided," these 
reports do reflect "several stand off attacks in Phan Rang 
during . . . [the veteran's] Vietnam tour."  Additionally, 
the ESG noted that "[m]ost Vietnam veterans performed guard 
duty during their Vietnam tour.  

The Board is cognizant of the number of precedent holdings of 
the United States Court of Appeals for Veterans Claims (the 
Court) that have provided some guidance for the adjudication 
of claims for service connection for PTSD.  See e.g. Suozzi 
v. Brown, 10 Vet. App. 307 (1997); Cohen v. Brown, 10 Vet. 
App. 128 (1997); Moreau v. Brown, 9 Vet. App. 389 (1996), and 
Patton v. West, No. 97-828 (U. S. Vet. App. Mar. 30, 1999).
For instance in the Patton case, the Court found error in the 
Board's decision because the Board did not discuss the 
special evidentiary procedures for PTSD claims based on 
noncombat stressors.  With regard to combat service/stressor 
verification, the record does not reflect that the veteran 
received any awards or decorations for valor, combat 
experience or combat injuries, nor is there any other 
evidence of record that the veteran served in combat.  Where 
a veteran-claimant did not serve in combat or the stressor is 
not related to combat, his lay testimony, by itself, will not 
be enough to establish the occurrence of the alleged 
stressor.  See West (Carelton) v. Brown, 7 Vet. App. 70, 76 
(1994); see also Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Instead, the record must contain evidence that would 
corroborate his testimony as to the occurrence of the claimed 
stressor.  38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. 
§ 3.304(d), (f); see also VA ADJUDICATION PROCEDURE MANUAL 
M21-1, Part VI,  11.38 (Aug. 26, 1996).

Although the veteran in this case has provided rather vague 
stressor accounts corresponding to his wartime tour of duty 
in Vietnam, the Board still finds that there is sufficient 
corroboration of at least one claimed stressor.  On this 
point, it is noted that in Suozzi, the Court expressly held 
that a veteran need not prove "every detail" of an alleged 
stressor.  Id. at 311.  In Moreau, the Court stated that 
credible supporting evidence of a stressor may be obtained 
from service records or "other sources."  Id. at 395.

Although the ESG (now redesignated as the USASCRUR) was 
unable to verify with substantial specificity the stressor 
alleged by the veteran (e.g., the killing of a fellow 
serviceman in Phan Rang, Vietnam in February 1972), this 
organization was able to confirm that the Phan Rang area of 
Vietnam was the subject of several "stand off attacks" 
during the specific time that the veteran was there, which in 
the Board's view, lends full credibility to his memory of 
certain combat exposure. The veteran's service personnel 
records clearly reflect that he served in Vietnam between 
December 1971 and April 1972.  Furthermore, the ESG did note 
that most Vietnam veterans performed guard duty during their 
military service in that country. 

Based upon the ESG's confirmation that Phan Rang was 
subjected to several "stand off attacks" during the 
veteran's Vietnam tour, in light of the statutory obligation 
of the Board to resolve reasonable doubt in favor of the 
veteran and his credibility as a witness, the Board concludes 
that the information provided is sufficient for a reasonable 
conclusion that the veteran did engage in some form of combat 
with enemy forces during his service in Vietnam.  Because the 
Board finds that there is sufficient evidence that 
establishes that the veteran in the present case engaged in 
combat with the enemy, and that at least a claimed inservice 
stressor (e.g., the enemy attack on his fellow serviceman in 
Phan Rang, Vietnam) is related to that combat, as it is 
consistent with the circumstances, conditions, or hardships 
of his service in Vietnam, his lay testimony alone is 
sufficient to establishes the occurrence of his claimed 
inservice stressor.  See 38 C.F.R. § 3.304 (1999).  

As discussed above, there is a clear medical diagnosis of 
PTSD that has been based on the veteran's description of this 
in-service stressor (e.g., the observation of the mutilated 
body of his fellow serviceman).  Therefore, given the 
confirmation of the veteran's engagement in combat with enemy 
forces during his service in Vietnam (or, in the alternative, 
the corroboration of certain in-service events described by 
the veteran) and the link (made by medical examiners) of the 
in-service stressor to PTSD, the Board finds that a grant of 
service connection for PTSD is warranted.  38 C.F.R. 
§ 3.304(f).  

Compensable Rating For Dermatitis

Disability evaluations are determined by the application of a 
schedule of ratings that is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (1999).  

The available service medical records reflect several 
episodes of treatment for a recurrent skin condition (defined 
as a superficial fungus infection and dermatitis) on the back 
of the veteran's left hand and on his abdomen.  However, the 
separation examination, which was conducted in April 1972 
demonstrated that the veteran's skin was normal.  

The VA examination, which was conducted in August 1972, 
demonstrated pigmented macula scattered over the veteran's 
upper thorax and arms (both anteriorly and posteriorly).  The 
examiner diagnosed tinea versicolor on the veteran's chest 
and arms.  

Based on this evidence, the RO, by a November 1972 rating 
action, granted service connection for tinea versicolor of 
the chest and arms and assigned a noncompensable evaluation 
for this disability, effective from April 1972.  The 
veteran's service-connected skin disorder remains evaluated 
as noncompensably disabling.  

The veteran's service-connected skin disorder has been 
evaluated under Diagnostic Code 7806, as analogous to eczema.  
See 38 C.F.R. § 4.118, Code 7806 (1999).  Specifically, 
evidence of slight, if any, exfoliation, exudation, or 
itching, if on a nonexposed surface or small area, will 
result in the assignment of a noncompensable rating.  Id.  
Evidence of exfoliation, exudation, or itching, if involving 
an exposed surface or extensive area warrants the assignment 
of a 10 percent disability evaluation.  Id.  With constant 
exudation or itching, extensive lesions, or marked 
disfigurement, a 30 percent rating is assignable.  Id.  
Evidence of ulceration, extensive exfoliation, or crusting as 
well as systemic or nervous manifestations (or exceptionally 
repugnant manifestations) is required for the assignment of a 
50 percent disability evaluation.  Id.  

During the current appeal, the veteran has asserted that his 
service-connected skin disorder is more severe than the 
current noncompensable evaluation indicates.  He has 
consistently reported that he has had a chronic rash since 
service.  

At a VA skin (other than scars) examination conducted in May 
1996, the veteran reported that his rash, which involves 
itching, "comes and goes."  He explained that he had not 
sought treatment for this condition from a physician "for a 
while" and that he simply uses a cream "as needed."  The 
evaluation showed hypopigmented macula-papula rash on the 
veteran's forearms and groin.  The examiner diagnosed 
persistent/recurrent tinea versicolor.  

Thereafter, in September 1996, the veteran was accorded 
another VA skin (other than scars) examination at which time 
he reported having had no relief from his skin problem in the 
past 25 years.  Additionally, the veteran stated that "[n]o 
treatment has been provided" and that he has simply used his 
own creams and lotions.  He specifically complained of 
scaling of his skin on his groin, thighs, scrotum, penis, and 
anal region; itching; and bright red and blotchy skin.  
According to the veteran, hot or humid weather "don't seem 
to make much difference."  

Objective findings demonstrated clearly visible patches of 
dry, fine, and whitish scaling with no significant 
inflammatory reaction and no clear-cut margination on the 
genitocrural folds, scrotum, and upper medial portions of the 
veteran's thighs.  A one to two centimeter patch or area of 
dried-out stippled area of skin (on each side of the anterior 
surface of the thigh at the level of the lower poles of the 
testes) which the examiner explained was "suggestive of 
dried-out vesicular lesions or excoriations."  Evaluation of 
the anal and perianal skin showed some minute particulate 
whitish elements superimposed on normal looking skin into the 
mucocutaneous junction.  

The examiner also described the veteran's skin condition as 
involving mild superficial whitish scaling of his skin 
bilaterally in the genitocrural folds, scrotum, penile root 
skin with small areas of dried out excoriative foci on the 
frontal areas of both thighs at the level of the inferior 
pole of the testes, and minimally in the anal area.  The 
examiner explained that the veteran's skin condition was 
"regionally localized with no recognizable or pathognomonic 
pattern suggestive of major clinical significance nor 
activity."  Additionally, the examiner noted that evidence 
of nervous manifestations included itching as reported by the 
veteran as well as "traces of mechanical irritation of skin 
areas."  Samples of skin scales were found to be negative 
for elements of any fungal or yeast material, parasites, or 
other abnormal elements (including any potential tinea 
versicolor causative agents).  

The examiner diagnosed intertrigo which was "non-fungal and 
free of yeast or Malassezia furfur elements" and recommended 
"periodic dermatologic examination with appropriate topical 
medication supplied to him [the veteran] with the potential 
benefit of eliminating the present skin problem."  The 
examiner also explained that this evaluation did not show any 
evidence of tinea versicolor.  

Subsequently, in May 1999, the veteran underwent a 
compensation and pension skin (other than scars) examination 
by the same examiner who had conducted the previous 
evaluation in September 1996.  At the May 1999 examination, 
the veteran complained of itching "all over," burning and 
stinging sensations, red and painful skin, and a rash which 
would "clear for a short period . . . [and] then flare [up] 
all over again and stay active most of the time."  The 
examiner noted that the additional records submitted since 
the prior evaluation in September 1996 are "entirely silent 
regarding any skin problems."  

Objective findings demonstrated generalized papular eruption 
(not follicular) with dry scaling and superficial linear 
excoriation marks especially on the veteran's abdomen and 
perianal region and also on "both inguines" with lesions 
suggestive of sub-siding miliarial lesions (heat rash)."  
The maximum sizes of the lesions were palm-sized on the 
epigastrium and inguinal bilaterally.  Further evaluation 
showed poplitea involved symmetrically, superficial 
excoriations which were especially pronounced in the perianal 
region, and pronounced bright erythema (which was entirely 
macular with no secondary changes) on both of the veteran's 
forearms.  

The examiner specifically stated that areas of the veteran's 
body involved with his skin condition included his abdomen, 
peri-umbilical and epigastric region, and "bilateral 
inguines," that the maximum size of the lesions were 
palm-sized, and that no ulceration, exfoliation, or crusting 
were shown.  Associated systemic or nervous manifestations 
included the veteran's complaints of itching, burning, 
insomnia, interference with work schedule, disruption of 
social and family life, distortion of body image, and 
restrictions in activities.  Microscopic examination of skin 
specimens (taken from the lesion in the veteran's left 
inguinal region, as most representative of the generalized 
eruption) were negative for fungal, yeast, or parasitic 
elements.  Causative organisms of tinea versicolor were 
excluded in the microscopic examination.  

The examiner diagnosed eczematoid dermatitis "(atopic) ?," 
miliaria (heat rash), superficial excoriations, neurotic 
excoriations, and pruritus ani.  The examiner specifically 
stated that the evaluation demonstrated no evidence of tinea 
versicolor.  In a subsequent statement dated in January 2000, 
the examiner expressed his opinion that the veteran "may 
never have had . . . [t]inea versicolor" but, instead, "the 
same eczematoid/atopic dermatitis since . . . active 
service."  

The Board acknowledges the veteran's complaints of recurrent 
skin eruptions since service, itching "all over," burning 
and stinging sensations, and red and painful skin.  
(Additionally, the Board notes that, according to the 
supplemental statement of the case which was furnished to the 
veteran and his representative in January 2000, the RO, based 
on the May 1999 examination report as well as the examiner's 
subsequent opinion, redefined the veteran's service-connected 
skin disorder as dermatitis.)  

Significantly, however, as these recent examination reports 
indicate, the veteran's dermatitis is characterized by 
involvement of only his abdomen, peri-umbilical, epigastric, 
and inguinal regions; by no ulceration, exfoliation, or 
crusting; and by no larger than palm-sized lesions on his 
epigastrium and inguinal bilaterally.  Clearly, the veteran's 
service-connected dermatitis has manifested on only unexposed 
areas of his body.  Moreover, photographs taken at the 
various recent examinations have not provided evidence that 
the veteran's dermatitis involves extensive areas of his 
body.  (In fact, an examiner noted in September 1996 that the 
veteran's skin lesions were "regionally localized with no 
recognizable or pathognomonic pattern suggestive of major 
clinical significance nor activity.")  Consequently, a 
compensable disability rating under Diagnostic Code 7806 is 
not warranted.  See 38 C.F.R. § 4.118, Code 7806 (which 
requires evidence of exfoliation, exudation, or itching on an 
exposed surface or extensive area for a compensable rating of 
10 percent).  

In this case, the RO has adjudicated the question of 
entitlement to an extraschedular evaluation pursuant to 
38 C.F.R. § 3.321(b)(1).  Although the Board has no authority 
to grant an extraschedular rating in the first instance, it 
may consider whether the RO's determination with respect to 
that issue was proper.  See VAOPGCPREC 6-96; Floyd v. Brown, 
9 Vet. App. 88, 95 (1996) (Board may consider whether 
referral to "appropriate first-line officials" for 
extra-schedular rating is required); see also Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996) (BVA may affirm an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1)).

The RO found that referral for extra-schedular consideration 
was not warranted in this case.  The Board agrees.

First, the schedular evaluation in this case is not 
inadequate.  Higher schedular ratings are provided under the 
applicable Diagnostic Code, but the medical evidence reflects 
that comparable manifestations are not present in this case.  
Second, the Board finds no evidence of an exceptional 
disability picture in this case.  The veteran has not 
required periods of hospitalization for his service-connected 
skin disorder.  There is no evidence in the claims file to 
suggest that marked interference with employment is the 
result of the service-connected disability at any time.  
Thus, the Board finds that the absence of evidence presenting 
such exceptional circumstances preponderates against 
referring the claim for consideration of an extra-schedular 
rating for the service-connected disability. 


ORDER

Service connection for PTSD is granted.  

A compensable rating for service-connected dermatitis is 
denied.  



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals
 

 

